NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILIP KOENIG,                                  No. 16-16917

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00693-AWI-
                                                BAM
 v.

BANK OF AMERICA, N.A.,                          MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Philip Koenig appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising from pending foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Koenig’s claims for declaratory relief

and violations of the Racketeer Influenced and Corrupt Organizations Act

(“RICO”) because Koenig failed to allege facts sufficient “to state a claim to relief

that is plausible on its face.” Id. at 341-42 (citation omitted); Sanford v.

MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir. 2010) (setting forth elements of a

civil RICO claim).

      The district court properly dismissed Koenig’s Fair Debt Collection

Practices Act (“FDCPA”) claim because Koenig failed to allege facts sufficient to

show that defendant’s activity constituted attempts to collect a debt under the

FDCPA. See Ho v. ReconTrust Co. N.A., 858 F.3d 568, 572 (9th Cir. 2017)

(“[A]ctions taken to facilitate a non-judicial foreclosure . . . are not attempts to

collect ‘debt’ as that term is defined by the FDCPA.”); Dowers v. Nationstar

Mortg., LLC, 852 F.3d 964, 970 (9th Cir. 2017) (explaining that “while the

FDCPA regulates security interest enforcement activity, it does so only through

Section 1692f(6),” and that “[a]s for the remaining FDCPA provisions, ‘debt

collection’ refers only to the collection of a money debt”).

      The district court did not abuse its discretion by denying Koenig’s motions

for leave to amend his complaint because amendment would have caused an undue

delay, been prejudicial to defendant, been taken in bad faith, and been futile. See


                                            2                                     16-16917
Desertrain v. City of Los Angeles, 754 F.3d 1147, 1154 (9th Cir. 2014) (setting

forth standard of review and factors for determining whether to grant leave to

amend).

      The district court did not abuse its discretion by denying Koenig’s Fed. R.

Civ. P. 59(e) motions because Koenig failed to establish any basis for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for relief under Rule

59(e)).

      The district court did not abuse its discretion by taking judicial notice of

publicly recorded documents related to the nonjudicial foreclosure. See Fed. R.

Evid. 201(b)(2) (court may take judicial notice of a “fact that is not subject to

reasonable dispute because it . . . can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned”); Lee v. City of Los

Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (setting forth standard of review and

stating that court may take judicial notice of matters of public record).

      The district court did not abuse its discretion by denying Koenig’s motion

for injunctive relief because Koenig failed to establish a likelihood of success on

the merits of his claims. See Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20

(2008) (setting forth standard of review and requirements for injunctive relief).

      AFFIRMED.


                                           3                                    16-16917